             Case: 3:20-cv-00385 Document #: 1 Filed: 04/27/20 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF WISCONSIN



DONALD J. TRUMP FOR PRESIDENT,
INC.,

                       Plaintiff,

       vs.                                         Civil No.: 20-cv-385

NORTHLAND TELEVISION, LLC d/b/a
WJFW-NBC,

                       Defendant.


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Northland Television, LLC

d/b/a WJFW-NBC (“Northland Broadcasting” or “WJFW”), by its undersigned counsel, hereby

files this Notice of Removal of the above-captioned action from the Circuit Court for Price

County, Wisconsin, to the United States District Court for the Western District of Wisconsin,

and in support of this Notice, avers as follows:

       1.       On or about April 13, 2020, Donald J. Trump for President, Inc. (“Plaintiff”) filed

an action captioned Donald J. Trump for President, Inc. v. Northland Television, LLC d/b/a

WJFW-NBC in the Circuit Court for Price County, Wisconsin, which was docketed as Case

No. 2020CV000030. A true and correct copy of the Summons and Complaint is attached hereto

as Exhibit A.

       2.       On April 15, 2020, Plaintiff served on CT Corp., WJFW’s agent for service of

process in Wisconsin, the Summons and Complaint.




                                                   1
             Case: 3:20-cv-00385 Document #: 1 Filed: 04/27/20 Page 2 of 8



       3.         Pursuant to 28 U.S.C. § 1446(b), WJFW is timely filing this Notice of Removal

within thirty (30) days of service of the Complaint upon it.

       4.         Plaintiff’s Complaint alleges a single claim of defamation against WJFW for its

broadcast of a political advertisement regarding President Trump’s response to the coronavirus

pandemic. Plaintiff alleges that statements in the advertisement have caused “material harm” to

its reputation and forced it “to expend substantial funds on corrective advertisements.” Ex. A

(“Compl.”) ¶¶ 1, 54-56.

       5.         Plaintiff seeks actual and punitive damages “in an amount to be determined at

trial,” as well as “[c]osts, disbursements, and attorneys’ fees to the maximum amount allowed by

law” and “such further relief as the Court deems just and equitable.” Id. (wherefore clause).

       6.         WJFW has not answered, moved, or otherwise responded to the Complaint.

       7.         Copies of all process, pleadings, and orders that have been received by WJFW are

filed herewith.

                                               The Parties

       8.         Plaintiff is a Virginia corporation with its principal place of business in the State

of New York. Compl. ¶ 4.

       9.         Defendant Northland Broadcasting is a limited liability company. Its sole member

is Rockfleet Broadcasting, L.P., a limited partnership with three partners: Rockfleet

Broadcasting, Inc., R. Joseph Fuchs, and SDR-Rockfleet Holdings, LLC (“SDR”).

       10.        Rockfleet Broadcasting, Inc. is a Delaware corporation with its principal place of

business in Florida. Mr. Fuchs is a U.S. citizen domiciled in Florida. SDR is a limited liability

company with two individual members: Randall D. Smith, who is domiciled in Florida, and

Mary Smith, who is domiciled in California. Both are U.S. citizens.




                                                    2
             Case: 3:20-cv-00385 Document #: 1 Filed: 04/27/20 Page 3 of 8



                        Diversity Jurisdiction Under 28 U.S.C. § 1332(a)

       11.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a) because there is complete diversity of citizenship among the parties and the amount in

controversy exceeds $75,000, exclusive of interest and costs. See infra ¶¶ 16-22.

                                The Parties Are Completely Diverse

       12.      Limited liability companies and limited partnerships are citizens of all the states

of which their respective members or partners are citizens. E.g., Burress v. G & G Trucking,

LLC, No. 19-791, 2019 U.S. Dist. LEXIS 180526, at *2 (W.D. Wis. Oct. 18, 2019) (citing

Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007)); Meyerson v. Showboat Marina

Casino P’ship, 312 F.3d 318, 321 (7th Cir. 2002) (citing Guar. Nat’l Title Co. v. J.E.G. Assocs.,

101 F.3d 57, 59 (7th Cir. 1996)).

       13.      A corporation is a citizen of the state in which it is incorporated and of the state in

which it has its principal place of business. 28 U.S.C. § 1332(c)(1).

       14.      Natural persons can invoke diversity jurisdiction if they are citizens of the United

States and domiciled in a state. E.g., Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828

(1989). For purposes of jurisdiction, natural persons are considered citizens of their state of

domicile. E.g., Burress, 2019 U.S. Dist. LEXIS 180526, at *2 (citing, inter alia, Dakuras v.

Edwards, 312 F.3d 256, 258 (7th Cir. 2002)).

       15.      Plaintiff is a citizen of Virginia and New York. Northland Broadcasting is a

citizen of Florida (the domicile of Mr. Fuchs and Mr. Smith, and the state where Rockfleet

Broadcasting, Inc. has its principal place of business), Delaware (where Rockfleet Broadcasting,

Inc. is incorporated), and California (the domicile of Ms. Smith). Accordingly, there is complete

diversity of citizenship between the parties.




                                                   3
             Case: 3:20-cv-00385 Document #: 1 Filed: 04/27/20 Page 4 of 8



                      The Amount-in-Controversy Requirement is Satisfied

       16.      Consistent with Wis. Stat. § 802.02(1m), Plaintiff has not stated in its Complaint

the specific amount of monetary damages it seeks. See, e.g., Peddie v. Sterling Jewelers, Inc.,

282 F. Supp. 2d 947, 949 (E.D. Wis. 2003) (“With respect to the amount in controversy,

under Wis. Stat. § 802.02(1m), a plaintiff in a tort case is not permitted to specify in the

complaint the amount of damages sought.”).

       17.      It is clear here, however, that the amount in controversy exceeds $75,000, based

on Plaintiff’s allegations of reputational harm, its claims for both actual and punitive damages,

and its factual assertions about its ongoing financial injury. See 28 U.S.C. § 1446(c)(2)(A)(ii)

(“[T]he notice of removal may assert the amount in controversy if the initial pleading seeks . . . a

money judgment, but the State practice . . . does not permit demand for a specific sum.”).1

       18.      According to the Complaint, the advertisement aired by WJFW “has harmed and

will harm the reputation of the Trump Campaign and has deterred and will deter third persons

from associating or dealing with the Trump Campaign, including causing them not to vote for its

candidate for reelection.” Compl. ¶ 54.

       19.      Plaintiff claims that because the advertisement has allegedly “lower[ed] it in the

estimation of the public,” it “has [been] forced, and will continue to [be] force[d], . . . to expend

substantial funds on corrective advertisements.” Id. ¶¶ 55-56 (emphasis added). The Complaint

does not say where these corrective advertisements have appeared or will appear. But read

“plausibly,” Spivey v. Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008), the Complaint claims



1 Since December 2014, when the Supreme Court issued its opinion in Dart Cherokee Basin
Operating Co., LLC v. Owens, “a defendant’s notice of removal need include only a plausible
allegation that the amount in controversy exceeds the jurisdictional threshold.” 574 U.S. 81, 89
(2014) (emphasis added).


                                                  4
             Case: 3:20-cv-00385 Document #: 1 Filed: 04/27/20 Page 5 of 8



damages for the costs Plaintiff incurred in conceiving these advertisements, having them

produced, and airing or publishing them.

       20.      The Complaint also seeks punitive damages on the ground that WJFW allegedly

“acted with malice or reckless disregard for the Trump Campaign’s rights.” Compl. ¶ 75. See,

e.g., Hunt v. DaVita, Inc., 680 F.3d 775, 777 (7th Cir. 2012) (case was properly removed because

plaintiff “sought punitive damages in her complaint, and even a modest punitive-to-

compensatory damages ratio of two or three to one could have led to an award in excess of

$75,000”).2

       21.      In addition, Plaintiff has recently initiated three defamation lawsuits against other

media entities, two in the federal courts in Washington, D.C. and Atlanta and one in the state

court in New York. See Ex. B. In all three cases, Plaintiff has similarly pleaded that the alleged

defamation has forced it to expend funds on “corrective advertisements.” Id. at 6, 15, 25. And in

all three cases, Plaintiff alleges compensatory damages “in the millions of dollars” (in addition to

its punitive and presumed damages). Id. at 8, 11, 15, 16, 20, 25, 27. Those allegations control

here. See, e.g., De Aguilar v. Boeing Co., 11 F.3d 55, 58 (5th Cir. 1993) (concluding that

defendants “easily met” their burden on removal “by showing that many of the same plaintiffs in

this action pled damages of up to $5,000,000 in other forums for the same injuries.”); In re

Rezulin Prods. Liab. Litig., 133 F. Supp. 2d 272, 296 & n.103 (S.D.N.Y. 2001) (same).

       22.      Given the actual and punitive damages Plaintiff alleges it has sustained, and its

allegations in similar litigation, the amount in controversy in this case exceeds $75,000,

exclusive of interest and costs.



2 Wisconsin law permits recovery of punitive damages under certain circumstances. Wis. Stat.
§ 895.043(3) (2017-18).


                                                  5
              Case: 3:20-cv-00385 Document #: 1 Filed: 04/27/20 Page 6 of 8



                              Procedural Requirements for Removal

        23.      Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the Western

District of Wisconsin is the proper venue for removal jurisdiction because it embraces Price

County, Wisconsin, the place where this action is pending.

        24.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal is being forwarded to counsel of record for Plaintiff, as well as to the Clerk of the

Circuit Court of Price County, Wisconsin. A true and correct copy of the Notice of Filing of

Notice of Removal (without exhibits) is attached hereto as Exhibit C.

        25.      By filing this Notice of Removal, WJFW does not waive any defenses that may

be available to it.

        WHEREFORE, WJFW respectfully requests that the entire court action under case

number 2020CV000030 in the Circuit Court for Price County, Wisconsin, be removed to the

United States District Court for the Western District of Wisconsin for all further proceedings.




                                                   6
           Case: 3:20-cv-00385 Document #: 1 Filed: 04/27/20 Page 7 of 8



Dated: April 27, 2020                        Respectfully submitted,

BALLARD SPAHR LLP                            GODFREY & KAHN S.C.

Charles D. Tobin                             s/ Brady C. Williamson
(pro hac vice application forthcoming)       Brady C. Williamson
Al-Amyn Sumar                                Mike B. Wittenwyler
(pro hac vice application forthcoming)       bwilliam@gklaw.com
1909 K Street, NW, 12th Floor                mwittenwyler@gklaw.com
Washington, DC 20006-1157                    One East Main Street, Suite 500
Phone: (202) 661-2218                        Madison, WI 53703-3300
Fax: (202) 661-2299                          Phone: (608) 257-3911
tobinc@ballardspahr.com                      Fax: (608) 257-0609
sumara@ballardspahr.com

Ashley I. Kissinger
(pro hac vice application forthcoming)
1225 17th Street, Suite 2300
Denver, CO 80202
Phone: (303) 376-2407
Fax: (303) 296-3956
kissingera@ballardspahr.com

                                             Counsel for Defendant Northland Television, LLC




                                         7
               Case: 3:20-cv-00385 Document #: 1 Filed: 04/27/20 Page 8 of 8



                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 27th day of April, 2020, I electronically filed the foregoing

Notice of Removal with the Clerk of Court using the CM/ECF system, and provided copies via

electronic mail and U.S. mail to the following counsel of record:

                           Eric M. McLeod
                           Lane E. Ruhland
                           Husch Blackwell LLP
                           P.O. Box 1379
                           33 East Main Street, Suite 300
                           Madison, WI 53701-1379
                           eric.mcleod@huschblackwell.com
                           lane.ruhland@huschblackwell.com

                           Lisa M. Lawless
                           Husch Blackwell LLP
                           555 East Wells Street, Suite 1900
                           Milwaukee, WI 53202-3819
                           lisa.lawless@huschblackwell.com

                           Counsel for Plaintiff Donald J. Trump for President, Inc.


                                                   s/ Brady C. Williamson
                                                   Brady C. Williamson


22233416.




                                                      8
